DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed April 5, 2022. Claims 1-3, 5-14 and 16-22 are pending, claims 1, 5, 8 and 16 are amended, claims 4 and 15 are cancelled, and claims 21-22 are newly added.

Response to Amendment
Claim 15 has been amended to overcome the double patenting rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 8 recite the broad recitation “a polynomial function" (implying any polynomial function can be met by this limitation), and the claims also recite a specific relationship, “y = S1x6 + S2x5 + S3x4 + S4x3 + S5x2 + S6x +S7”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-3, 5-7 and 9-14 are rejected for the incorporation of the above due to their dependency on claims 1 and 8.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US 2005/0051317, herein Chin).
In regards to claim 1, Chin discloses
A microchannel flat tube (Fig.3) comprising:
a flat tube body (112) comprising a first plane (upper plane), a second plane (lower plane), a first side surface (right side surface) and a second side surface (left side surface), the first plane and the second plane being arranged on two opposite sides of the flat tube body in a thickness direction (Fig.3), the first side surface and the second side surface being arranged on two opposite sides of the flat tube body in a width direction (Fig.3), the first side surface connecting the first plane and the second plane (Fig.3), and the second side surface connecting the first plane and the second plane (Fig.3); and
a row of channels (Ch1 to Chn) extending through the flat tube body along the length direction, the row of channels at least comprising a first channel (Ch1), a second channel (Ch2) and a third channel (Ch3) which are arranged along the width direction, wherein cross-sectional areas of the first channel, the second channel and the third channel along the width direction change according to an exponential function, or change according to a power function, or change according to a polynomial function (paragraphs 61-62, the width of the channels is reduced by 6%, and the height of each channel as shown in Fig.3 remains constant; therefore, the change area can also be written as a change in width, and the change can be written as an exponential function y = a*0.94x, where a is the width of the first channel);
wherein the cross-sectional areas of the first channel, the second channel and the third channel meet a relationship: y = S1x6 + S2x5 + S3x4 + S4x3 + S5x2 + S6x +S7, or meet a relationship: y = S8xS9, where x represents serial numbers of the channels, y represents the cross-sectional area of a corresponding channel, and S1, S2, S3, S4, S5, S6, S7, S8, S9 represent optional values (since the claim requires one of an exponential function, power function and polynomial function, and Chin discloses an exponential function, the claimed relationships follow the pattern of a polynomial function and a power function, respectively, and are thus not required by Chin).
In regards to claim 2, Chin discloses that each of the channels comprises a hole width (W1-W2) along the width direction and a hole height (H) along the thickness direction;
the hole heights of the first channel, the second channel and the third channel are equal (Fig.3); and
the hole widths of the first channel, the second channel and the third channel change according to an exponential function (as discussed regarding claim 1 above, the change can be shown as an exponential function), or change according to a power function, or change according to a polynomial function.
In regards to claim 3, Chin discloses that the change according to the exponential function is a change according to a natural exponential function, and the cross-sectional areas of the first channel, the second channel and the third channel along the width direction meet a relationship: y = menx, where y represents the cross-sectional area of a corresponding channel, and m and n represent optional values (the expression above, y = a*0.94x can be converted into a natural exponential function, y = menx, where m = elna and n = ln(0.94)).
In regards to claim 8, Chin discloses
A microchannel flat tube (Fig.3) comprising:
a flat tube body (112) comprising a first plane (upper plane), a second plane (lower plane), a first side surface (right side surface) and a second side surface (left side surface), the first plane and the second plane being arranged on two opposite sides of the flat tube body in a thickness direction (Fig.3), the first side surface and the second side surface being arranged on two opposite sides of the flat tube body in a width direction (Fig.3), the first side surface connecting the first plane and the second plane (Fig.3), and the second side surface connecting the first plane and the second plane (Fig.3); and
a row of channels (Ch1 to Chn) extending through the flat tube body along the length direction, the row of channels at least comprising a first channel (Ch1), a second channel (Ch2) and a third channel (Ch3) which are arranged along the width direction, wherein cross-sectional areas of the first channel, the second channel and the third channel along the width direction change according to an exponential function, or change according to a power function, or change according to a polynomial function (paragraphs 61-62, the width of the channels is reduced by 6%, and the height of each channel as shown in Fig.3 remains constant; therefore, the change area can also be written as a change in width, and the change can be written as an exponential function y = a*0.94x, where a is the width of the first channel);
wherein the cross-sectional areas of the first channel, the second channel and the third channel meet a relationship: y = S1x5 + S2x4 + S3x3 + S4x2 + S5x + S6, where x represents serial numbers of the channels, y represents the cross-sectional area of a corresponding channel, and S1, S2, S3, S4, S5, S6, represent optional values (since the claim requires one of an exponential function, power function and polynomial function, and Chin discloses an exponential function, the claimed relationship follows the pattern of a polynomial function, and is therefore not required by Chin).
In regards to claim 11, Chin discloses that each cross-sectional area of the first channel, the second channel and the third channel is of a rectangular shape with rounded corners; the first channel comprises four first chamfers, the second channel comprises four second chamfers, and the third channel comprises four third chamfers (Fig.3, besides the first and last channels, all channels are rectangular, so at least three channels are rectangular).
In regards to claim 12, Chin discloses that a radius of the first chamfer, a radius of the second chamfer and a radius of the third chamfer are equal or decreased at a fixed ratio (Fig.3, other than the first and last channels, all channels have the same radius).
In regards to claim 14, Chin discloses that a distance between the first channel and the second channel is equal to a distance between the second channel and the third channel (Fig.3).

Allowable Subject Matter
Claims 5-7, 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose the cross-sectional relationships as claimed.
Claims 16-22 are allowed, at least for the reason that the prior art of record does not disclose the cross-sectional relationship as claimed.

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive. The amendments to claims 1 and 8 do not make the claims allowable as discussed in the above rejection. Claims 1 and 8 require one of an exponential function, a power function, or a polynomial function to be satisfied. Therefore, since Chin discloses an exponential function, the claim limitations are met and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763